Per Curiam:
The history of the case, as it appears in the paper-book, is sufficient to justify the nonsuit entered by the court below. In attempting to cross Ninth street, the plaintiff’s husband was killed by a moving train. His place of business was at the northwest corner of Ninth and Thompson, so that he was thoroughly familiar with the location. With the safety gates down, he started to cross the road at a point where there are four tracks. While he was looking at one train he was struck by another. He knew that the lowering of the gates was a danger signal; that it signified the occupation of the tracks by passing trains. We cannot assent to the proposition that the gates were intended merely to warn vehicles. On the contrary they are equally a warning to foot passengers; the principal difference being that when down a vehicle cannot pass, while a foot-*22passenger, if sufficiently foolhardy, may do so. It was also a mistake to suppose the gates were down on account of a particular train. They were down for all trains, moving or passing at the time. The deceased thought there was but one train. In this he was unfortunately mistaken; there were two trains, and the mistake cost him his life. He stepped in front of a moving train in broad daylight. Much as the accident is to be regretted, we cannot hold the company responsible. It was guilty of no negligence.
Judgment affirmed.